DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 8/18/21.  Claims 1-9, 12-17, 19, and 20 have been amended.  Claim 18 is canceled.  Claims 21-30 are newly added.  Claims 1-17 and 19-30 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claim 19 is directed to a system (i.e., a machine).  Accordingly, claim 19 is within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or 
Representative independent claim 19 includes limitations that recite at least one abstract idea.  Specifically, independent claim 19 recites:
19. A computer system comprising: 
a first fluid delivery device; 
a second fluid delivery device; and 
a fluid delivery management server in communication with the first fluid delivery device and the second fluid delivery device, the fluid delivery management server operable to:
 receive input over a network interconnecting the first fluid delivery device and the second fluid delivery device, the input associating the second fluid delivery device to the first fluid delivery device, the second fluid delivery device located in a medical environment in which the first fluid delivery device is operated; 
based on the input, record an association between the second fluid delivery device and the first fluid delivery device; and 
based on the recorded association, initiate transmission of medical information associated with the first fluid delivery device over the network to the second fluid delivery device. 
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because receiving information (i.e., input), recording an association based on the information, and sharing medical information amount to observations/evaluations/judgments/analyses that can, at the 
Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
The limitations of claim 19, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting devices, a server, and a network used to perform the limitations, nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the devices, network, and server are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of receiving information, recording information, and transmitting information) such that it amounts no more than mere instructions to apply the exception 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Their collective functions merely provide conventional computer implementation. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 and 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added recitation of "the association being established based on wireless connectivity between the first fluid delivery device and the second fluid delivery device" within claim 1 and “the first notification indicating identities of theU.S. Application No.: 16/423,622 Docket No.: FLU13-01 CON -9-second fluid delivery device…the second notification indicating identities of the second fluid delivery device“ within claim 28 appears to constitute new matter. 
In particular, Applicant does not point to, nor was the Examiner able to find support for this newly added language within the specification as originally filed.  As such, Applicant is respectfully requested to clarify the above issues and to specifically point out support for the newly added limitations in the originally filed specification and claims. 
Applicant is required to cancel the new matter in the reply to this Office Action.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the prescribed fluid" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the invitation from the first fluid delivery device" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 23-26 incorporate the deficiencies of claim 22, through dependency, and are therefore also rejected.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Condurso et al. (US 2006/0047538 A1).
(A) Referring to claim 19, Condurso discloses a system comprising (Fig. 2, Fig. 13, para. 30 & 31 of Condurso): a first fluid delivery device (para. 30 & 31 of Condurso); a second fluid delivery device (para. 30 & 31 of Condurso); and a fluid delivery management server in communication with the first fluid delivery device and the second fluid delivery device, the fluid delivery management server operable to (para. 30, 31, 24, and 41 of Condurso):
receiving input over a network interconnecting a first fluid delivery device and a second fluid delivery device, the input associating the second fluid delivery device to the first fluid delivery device, the second fluid delivery device located in a medical environment in which the first fluid delivery device is operated (para. 30, 31, and 57 of Condurso; note the first and second infusion pumps); 
based on the input, recording an association between the second fluid delivery device and the first fluid delivery device (para. 30 and 31 of Condurso; note the comparing of drugs being infused on the first and second infusion pumps to determine if the drugs are compatible, the database includes at least one rule pertaining to drug incompatibility, the processor is programmed to compare a currently prescribed drug to at least one previously delivered drug to determine the presence of an incompatibility between the currently drugs and the at least one previously delivered drug, and the providing of an alert); and 
based on the recorded association, initiating transmission of medical information associated with the first fluid delivery device over the network to the second fluid delivery device (para. 29-31 and 127 of Condurso; note the alert). (B) Referring to claim 20, Condurso disclose Computer-readable hardware storage having instructions 
receive input over a network interconnecting a first fluid delivery device and a second fluid delivery device, the input associating the second fluid delivery device to the first fluid delivery device, the second fluid delivery device located in a medical environment in which the first fluid delivery device is operated (para. 30, 31, and 57 of Condurso; note the first and second infusion pumps); 
based on the input, record an association between the second fluid delivery device and the first fluid delivery device (para. 30 and 31 of Condurso; note the comparing of drugs being infused on the first and second infusion pumps to determine if the drugs are compatible, the database includes at least one rule pertaining to drug incompatibility, the processor is programmed to compare a currently prescribed drug to at least one previously delivered drug to determine the presence of an incompatibility between the currently drugs and the at least one previously delivered drug, and the providing of an alert); 
based on the recorded association, initiate transmission of medical information associated with the first fluid delivery device over the network to the second fluid delivery device (para. 29-31 and 127 of Condurso; note the alert); and 
deliver a first fluid to a recipient via the first fluid delivery device (para. 29-31 and 66 of Condurso; an infusion pump module such as an intravenous infusion pump for delivering medication or other fluid to a patient).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Condurso et al. (US 2006/0047538 A1) in view of McTaggart (US 8,894,631 B2).
(A) Referring to claim 1, Condurso discloses a method comprising: 
receiving input over a network interconnecting a first fluid delivery device and a second fluid delivery device, the input associating the second fluid delivery device to the first fluid delivery device, the second fluid delivery device located in a medical environment in which the first fluid delivery device is operated (para. 30, 31, and 57 of Condurso; note the first and second infusion pumps); 
based on the input, recording an association between the second fluid delivery device and the first fluid delivery device (para. 30 and 31 of Condurso; note the comparing of drugs being infused on the first and second infusion pumps to determine if the drugs are compatible, the database includes at least one rule pertaining to drug incompatibility, the processor is programmed to compare a currently prescribed drug to at least one previously delivered drug to determine the presence of an incompatibility between the currently drugs and the at least one previously delivered drug, and the providing of an alert); 
based on the recorded association, initiating transmission of medical information associated with the first fluid delivery device over the network to the second fluid delivery device (para. 29-31 and 127 of Condurso; note the alert); and 

Condurso does not expressly disclose the association being established based on wireless connectivity between the first fluid delivery device and the second fluid delivery device, the association indicating an assignment of both the first fluid delivery device and the second fluid delivery device for use by a recipient in the medical environment.
McTaggart discloses the association being established based on wireless connectivity between the first fluid delivery device and the second fluid delivery device, the association indicating an assignment of both the first fluid delivery device and the second fluid delivery device for use by a recipient in the medical environment (Figures 2 & 3, col. 1, line 58- col. 2, line 45, and col. 4, line 16- col. 6, line 31 of McTaggart;  note the selected drug protocol for the patient and the use of multiple infusion pumps 20a and 20b. The six drug combination of FIG. 3, pulling six different drugs from reservoirs 12,14, 16, 18, 62 and 64, can use two four-channel pumps as shown or three two-channel pumps based on availability. That is, system 60 can multiplex as many infusion pumps 20 (referring collectively to pumps 20a, 20b, 20n . . . ) as necessary. System 60 includes a network 70 (which can also be used with system 10 as discussed above), which interfaces with pumps 20a and 20b, pharmacy system 30 storing software 32 and a front end computer 80. Network 70 can be wireless).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of McTaggart within Condurso.  The motivation for doing so would have been to provide an improved infusion drug combination delivery system and method (col. 1, lines 15-27 of McTaggart).(B) Referring to claim 2, Condurso discloses further comprising: initiating display of the medical information on a display screen of the second fluid delivery device, display of the medical information 
(R) Referring to claim 21, Condurso does not dicslose wherein the first fluid delivery device is a master fluid delivery device discovering presence of the second fluid delivery device in the medical environment based on wireless communications communicated from the first fluid delivery device.  
	McTaggart discloses wherein the first fluid delivery device is a master fluid delivery device discovering presence of the second fluid delivery device in the medical environment based on wireless communications communicated from the first fluid delivery device (col. 6, line 4 - col. 7, line 55 of McTaggart).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of McTaggart within Condurso.  The motivation for doing so would have been to see if there is a pump in the room or nearby that has enough channels to satisfy the remainder of the combination (col. 7, lines 44-55 of McTaggart).
(S) Referring to claim 22, Condurso does not disclose wherein the wireless communications include an invitation to create the association between the first fluid delivery device and the second fluid delivery 
	McTaggart discloses wherein the wireless communications include an invitation to create the association between the first fluid delivery device and the second fluid delivery device, the invitation from the first fluid delivery device including an identity of the first fluid delivery device, the invitation displayed on a display screen of the second fluid delivery device (col. 6, line 45 – col. 7, line 55 and Fig. 2 of McTaggart).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of McTaggart within Condurso.  The motivation for doing so would have been to enlist the help of a nearby pump (col. 6, lines 45-57 of McTaggart).
(T) Referring to claim 23, Condurso does not disclose wherein the wireless communications include a response from the second fluid delivery device accepting the invitation to create the association with the first fluid delivery device, theU.S. Application No.: 16/423,622 Docket No.: FLU13-01 CON-8- response generated by a caregiver operating the first fluid delivery device and the second fluid delivery device.  
	McTaggart discloses wherein the wireless communications include a response from the second fluid delivery device accepting the invitation to create the association with the first fluid delivery device, theU.S. Application No.: 16/423,622 Docket No.: FLU13-01 CON-8- response generated by a caregiver operating the first fluid delivery device and the second fluid delivery device (col. 5, line 55 – col. 6, line 44 of McTaggart).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of McTaggart within Condurso.  The motivation for doing so would have been to provide an improved infusion drug combination delivery system and method (col. 1, lines 15-27 of McTaggart).

	McTaggart discloses wherein the medical information indicates a fluid being delivered by the first fluid delivery device, the method further comprising: displaying a notification on a display screen of the second fluid delivery device, the displayed notification indicating the identity of the first fluid delivery device, the displayed notification further indicating that the first fluid delivery device delivers the first fluid to the recipient (col. 5, line 55 – col. 7, line 55 and Fig. 2 of McTaggart).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of McTaggart within Condurso.  The motivation for doing so would have been to provide an improved infusion drug combination delivery system and method (col. 1, lines 15-27 of McTaggart).
(V) Referring to claim 25, Condurso discloses further comprising: in response to receiving a command from the caregiver operating the second fluid delivery device, delivering a second fluid from the second fluid delivery device to the recipient (para. 122-127 & 29-31 of Condurso).  
(W) Referring to claim 26, Condurso does not disclose further comprising: displaying a message on a display screen of the first fluid delivery device, the message indicating delivery of the second fluid by the second fluid delivery device to the recipient.  
	McTaggart discloses displaying a message on a display screen of the first fluid delivery device, the message indicating delivery of the second fluid by the second fluid delivery device to the recipient (col. 6, line 4 – col. 7, line 5 of McTaggart).  

(X) Referring to claim 27, Condurso discloses wherein receiving the input includes receiving the input as a wireless communication communicated from the first fluid delivery device to a management hardware that tracks the association (para. 113-115 & 47-49 of Condurso).  


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's additional arguments filed 8/18/21 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 8/18/21.
(1) Applicant argues that there is no indication that Condurso initiates transmission of medical information associated with a first fluid delivery device over a network to a second fluid delivery device based on a recorded association

(A) As per the first argument, see prior art rejection above with newly added McTaggart reference. Regarding the “based on the recorded association, initiating transmission of medical information associated with the first fluid delivery device over the network to the second fluid delivery device” limitation, note that Condurso (at para. 29-31 and 127) discloses the medication delivery device capable 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686